FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 19, 2021

                                    No. 04-21-00212-CV

                                      Earl HARPER,
                                         Appellant

                                             v.

                        CREDITO REAL BUSINESS CAPITAL,
                                   Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI23243
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER

       The Appellant's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant's brief is due on or before July 21, 2021.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court